         Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 1 of 10 Page ID #:1



 1   SJL LAW, P.C.
     Julian G. Senior (SBN: 219098)
 2    E-mail: Julian@sjllegal.com
     Siyun Yao (SBN: 305759)
 3    E-mail: Siyun@sjllegal.com
     841 Apollo Street, Suite 300
 4   El Segundo, CA 90245
     Telephone No.: 424.290.0720
 5   Facsimile No.: 424.290.0721
 6   Attorneys for Defendants KIA MOTORS AMERICA, INC.
     and HYUNDAI CAPITAL AMERICA
 7
 8
 9                             UNITED STATES DISTRICT COURT

10                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11
12   ATILANO SIERRA, an individual,             )   CASE NO.: 2:19-cv-3342
                                                )
13                        Plaintiff,            )   (Removed from Los Angeles Superior Court – Case
                                                )   No. 18STCV10084)
14
            vs.                                 )
15                                              )   KIA MOTORS AMERICA, INC.’S NOTICE
     KIA MOTORS AMERICA, INC., a                )   OF REMOVAL OF ACTION UNDER 28
16   corporation;   RUSICH   BROTHERS           )   U.S.C. §1441 (FEDERAL QUESTION);
17   ENTERPRISES, INC., a corporation;          )   DECLARATION OF SIYUN YAO; EXHIBITS
     HYUNDAI CAPITAL AMERICA, a                 )   1-2
18   corporation; and DOES 1 through 10,        )
     inclusive,                                 )   Action Filed: March 22, 2019
19
                                                )   Removal Date: April 25, 2019
20                        Defendants.           )
                                                    Trial Date: None
                                                )
21                                              )
                                                )
22
                                                )
23
24          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR CENTRAL

25   DISTRICT OF CALIFORNIA:

26          Defendants Kia Motors America, Inc. ("KMA") and Hyundai Capital America

27   (“HCA”)(collectively referred to herein as “Defendants”), hereby remove this case from the

28   Superior Court of California, County of Los Angeles, pursuant to 28 U.S.C. § 1441, based upon


                                                 -1-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 2 of 10 Page ID #:2



 1   federal question jurisdiction under 28 U.S.C. §1331.

 2          The basis for removal is as follows:

 3          1.      On March 22, 2019, plaintiff ATILANO SIERRA filed this civil action in the

 4   Superior Court of California, County of Los Angeles, against KMA entitled as follows: Atilano

 5   Sierra v. Kia Motors America, Inc., et. al., Case No. 19STCV10084 alleging causes of action

 6   relating to the purchase of a 2018 Kia Forte.

 7           2.     Defendant KMA was served with a copy of Plaintiff’s Summons and Complaint

 8   on March 26, 2019, through its designated agent for service of process, CT Corporation System.
 9   (Declaration of Siyun Yao (“Yao Decl.”) ¶ 2, Exhibit 1.) It was on that date that KMA received,
10   through service or otherwise, a copy of the pleading, Motion, Order or other paper from which it
11   could first be ascertained that the case is one which is removable. (Yao Decl. ¶ 2.) This removal
12   notice is timely filed as it is filed within 30 days after KMA’s receipt of the Complaint.
13           3.     The Complaint alleges that Defendants violated, among other allegations, the
14   federal Magnuson Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et. seq. (third and fourth
15   causes of action). (See Compl. ¶¶ 59 and 63, Yao Decl. ¶ 2, Exhibit 1.) Thus, this action arises
16   under federal law.
17           4.     The Complaint demands all monies paid or payable for Plaintiff’s purchase of a
18   2018 Kia Forte as well as treble damages pursuant to statute. (See Complaint ¶ 47, Yao Decl. ¶ 2,
19   Exhibit 1.)
20           5.     No proceedings have been had in the state court action. (Yao Decl. ¶ 3.)
21           6.     This is a civil action over which this Court has original jurisdiction under 28
22   U.S.C. § 1331, and it is one which may be removed to this Court by defendant KMA pursuant to
23   28 U.S.C. § 1441(a) because the third and fourth causes of action arises under the federal
24   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., and satisfies the necessary amount in
25   controversy under that statute.
26           7.     The Superior Court of the State of California for the County Los Angeles is
27   located in the Central District of California, Western Division. Therefore, venue is proper
28

                                                     -2-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 3 of 10 Page ID #:3



 1   pursuant to 28 U.S.C. § 84 because this is the "district and division within which such action is

 2   pending . . . ." (28 U.S.C. § 1446(a).)

 3          8.      No previous application has been made for the relief requested herein.

 4          9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of removal is being served

 5   upon counsel for Plaintiff, and a copy is being filed with the clerk of the Superior Court of the

 6   State of California for the County of Los Angeles.
     I.      REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL QUESTION
 7
             JURISDICTION PURSSUSANT TO 28 U.S.C. § 1331.
 8          A.      This Action Arises Under a Federal Statute
 9          10.     The Court has Federal Question Jurisdiction pursuant to 28 U.S.C. § 1331 as the
10   third and fourth causes of action arises under the federal Magnuson- Moss Warranty Act, 15
11   U.S.C. § 2301, et seq., and satisfies the necessary amount in controversy under that statute.
12          11.     Federal district courts have original jurisdiction in actions "arising under the
13   Constitution, laws, or treaties of the United States." (28 U.S.C. § 1331.) An action "arises under"
14   the federal law within the meaning of 28 U.S.C. § 1331 if: (1) federal law creates the cause of
15   action, or (2) the plaintiff's right to relief necessarily depends on resolution of a substantial
16   question of federal law. Franchise Tax Board v. Construction Laborers Vacation Trust, 463 U.S.
17   1, 27-28 (1983).
18          12.     In the Third Cause of Action, Plaintiff alleges "[t]he above-described actions
19   (failure to repair and/or properly repair the above-mentioned defects and nonconformities to
20   warranty, etc.) including failure to honor the written warranty(s), constitute a breach of the
21
     written warranty by Manufacturer and retail seller actionable under the MMWA, as set forth at
22
     15 U.S.C. § 2301(d)(1), (2).” (Compl. ¶ 59.)
23
            13.     In the Fourth Cause of Action, Plaintiff alleges ""[t]he above-described actions on
24
     the part of the Manufacturer and retail seller constitute a breach of implied warranties of
25
     merchantability and fitness for the ordinary purposes intended of a consumer automobile
26
     actionable under the MMWA at 15 U.S.C. §§ 2301(7), 2308, 2310(d)(1), (2).” (Compl. ¶ 63.)
27
28

                                                    -3-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 4 of 10 Page ID #:4



 1          14.     This Court has original jurisdiction of Plaintiff’s third and fourth causes of action

 2   because it "arises under" a federal statute, i.e. 15 U.S.C. § 2301 et seq., otherwise known as the

 3   Magnuson-Moss Warranty Act.

 4          B.      The Amount in Controversy Requirement of the Magnuson-Moss Warranty

 5                  Act is Met.

 6          15.     15 U.S.C. § 2310(d)(1)(B) of the Magnuson-Moss Warranty Act states in part that

 7   a consumer who is damaged by a warrantor's failure to comply with a warranty "may bring suit
 8   for damages and other legal and equitable relief in an appropriate district court of the United
 9   States, subject to paragraph (3) of this subsection." Paragraph (3) goes on to state that "[n]o claim
10   shall be cognizable in a suit brought under paragraph (1)(B) of this subsection . . . if the amount
11   in controversy is less than the sum or value of $50,000 (exclusive of interest and costs) computed
12   on the basis of all claims to be determined in this suit . . . ." 15 U.S.C. § 2310(d)(3)(B).
13          16.     Here, the amount-in-controversy exceeds $50,000.00. As set forth in Plaintiff’s
14   Complaint, he seeks in excess of “TWENTY-FIVE THOUSAND DOLLARS ($25,000)
15   exclusive of interests and costs . . . incidental, consequential, exemplary, actual damages
16   including interest, costs and attorneys’ fees.” (Compl. ¶ 10.) Plaintiff also seeks “an award of a
17   civil penalty in an amount not to exceed two times Plaintiff’s actual damages.” (Compl. ¶ 47.)
18   Further, the Complaint alleges and seeks a total recovery of damages in excess of $112,475 plus
19   attorney's fees (total sales price of the subject vehicle: $37,491.75 + $74,983.50 in civil penalty).
20   (Yao Decl., Exhibit 2, Compl. ¶ 47, and prayers for relief ¶ A - E.)
21          17. Consequently, Plaintiff’s Complaint seeks well in excess of $50,000.00 in monetary
22   damages and civil penalties, not including other compensatory damages or attorneys' fees. See
23   Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (amount in controversy
24   requirement may be established by showing that such damages are "facially apparent" from the
25   plaintiff's Complaint, or by setting forth facts in the notice of removal that support a finding of
26   the requisite amount); Brady v. Mercedes-Benz USA, Inc., 243 F. Supp.2d 1004, 1009 (N.D. Cal.
27   2002) (civil penalties under California Song- Beverly Consumer Warranty Act are included in
28   determining whether amount in controversy for diversity jurisdiction was satisfied as civil

                                                      -4-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
           Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 5 of 10 Page ID #:5



 1   penalties under the Act, allowing up to two times the amount of actual damages as well as

 2   compensatory damages, are akin to punitive damages). Accordingly, the amount in controversy is

 3   satisfied.

 4   II.     THIS COURT HAS SUPPLEMENTAL JURISDICTION

 5           18.    "[I]n any civil action of which the district courts have original jurisdiction, the

 6   district courts shall have supplemental jurisdiction over all other claims that are so related to

 7   claims in the action within such original jurisdiction that they form part of the same case or
 8   controversy under Article III of the United States Constitution." 28 U.S.C. § 1367(a). The
 9   Supreme Court has noted that the supplemental jurisdiction statute "applies with equal force to
10   cases removed to federal court as to cases initially filed there; a removed case is necessarily one
11   'of which the district courts . . . have original jurisdiction'…." City of Chicago v. International
12   College of Surgeons, 522 U.S. 156, 165 (1997). Although one of several claims does not "arise
13   under" federal law, removal is still appropriate if that claim is transactionally related (i.e.
14   "supplemental") to at least one substantial federal claim. Zuniga v. Blue Cross & Blue Shield of
15   Michigan, 52 F.3d 1395, 1399 (6th Cir. 1995). A single case exists in the constitutional sense
16   wherever the state and federal claims arise from a "common nucleus of operative facts" such that
17   a plaintiff "would ordinarily be expected to try them all in a single judicial proceeding." United
18   Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).
19           19.    Here, all of Plaintiff’s causes of action arise out of the same nucleus of operative
20   facts, i.e. the purchase of a 2018 Kia Forte, VIN 3KPFN5A37JE164372, and its alleged
21   warranties. Accordingly, supplemental jurisdiction under 28 U.S.C. § 1367 of Plaintiff’s
22   remaining causes of action is appropriate. (See Priebe v. Autobarn, Ltd., 240 F.3d 584 (7th Cir.
23   2001) (where federal jurisdiction existed under Magnuson-Moss, district court properly exercised
24   supplemental jurisdiction over plaintiffs' remaining causes of action including a state fraudulent
25   business practices claim and a common law fraud claim).)
26           20.    Based upon the foregoing, all requirements for federal question jurisdiction and
27   removal jurisdiction have been met. Defendant KMA therefore requests that this action now
28

                                                    -5-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 6 of 10 Page ID #:6



 1   pending against it in the Superior Court of California, County of Los Angeles, be removed to this

 2   Court, and that this Court assume complete jurisdiction in this matter.

 3          21.     On April 23, 2019, KMA’s counsel attempted to meet and confer with Plaintiff’s

 4   counsel regarding dismissing the Magnuson-Moss cause of action in Plaintiff’s Complaint. (Yao

 5   Decl. ¶ 5.) However, Plaintiff’s counsel never responded to the request. (Id.)

 6          22.     All defendants who have been served consented to removing this case to this

 7   Court. (Yao Decl. ¶ 6.)
 8          23.     KMA will promptly notify Plaintiff and the Superior Court of this removal as
 9   required by 28 U.S.C. § 1446(d).
10   DATED: April 25, 2019                                SJL LAW, P.C.
11
12
                                                  By:     /s/ Siyun Yao_________________
13                                                        Julian G. Senior
                                                          Siyun Yao
14                                                        Attorneys for Defendants
                                                          KIA MOTORS AMERICA, INC. and
15                                                        HYUNDAI CAPITAL AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -6-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
           Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 7 of 10 Page ID #:7



 1                                  DECLARATION OF SIYUN YAO

 2            I, Siyun Yao, declare as follows:

 3            1.     I am an attorney admitted to practice before all courts of the State of California

 4   and the United States District Court for the Central District of California. I am an attorney at SJL

 5   Law, P.C., attorneys of record for Kia Motors America, Inc. ("KMA") and Hyundai Capital

 6   America (“HCA”). This declaration is offered in support of KMA's Notice of Removal to the

 7   United States District Court for the Central District of California under 28 U.S.C. § 1332. I have
 8   personal knowledge of all the facts set forth herein, and if called upon to do so by the court,
 9   could and would testify competently thereto. As to those matters stated upon information and
10   belief, I am informed and believe such matters to be true.
11            2.     KMA was served with a copy of Plaintiff’s Summons and Complaint on March
12   26, 2019, through its designated agent for service of process, CT Corporation System. It was on
13   that date that KMA received, through service or otherwise, a copy of the pleading, Motion, Order
14   or other paper from which it could first be ascertained that the case is one which is removable. A
15   true and correct copy of Plaintiff’s Summons, Civil Case Cover Sheet, Complaint, and the Notice
16   of Service of Process received by KMA is attached hereto as Exhibit 1.
17            3.     No proceedings have been had in the state court action.
18            4.     A true and correct copy of the Retail Installment Sale Contract for the subject
19   vehicle is attached hereto as Exhibit 2.
20            5.     On April 23, 2019, KMA’s counsel attempted to meet and confer with Plaintiff’s
21   counsel regarding dismissing the Magnuson-Moss cause of action in Plaintiff’s Complaint.
22   However, Plaintiff’s counsel never responded to the request.
23            6.     All defendants who have been served have consented to removing this case to this
24   Court.
25   ///
26   ///
27   ///
28   ///

                                                    -7-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 8 of 10 Page ID #:8



 1          I declare under penalty of perjury under the laws of the State of California and the United

 2   States of America that the foregoing is true and correct.

 3          Executed this 25th day of April, 2019 at El Segundo, California.

 4
                                                           /s/ Siyun Yao
 5                                                         Siyun Yao
 6                                                         Declarant

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -8-
     KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
                     QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2
          Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 9 of 10 Page ID #:9



 1                                       PROOF OF SERVICE
                                       CCP 1013A(3) (Revised 5/1/88)
 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
     I am employed in the County of Los Angeles, State of California. I am over the age of 18 and not a
 4   party to the within action; my business address is 970 West 190th Street, Suite 700, Torrance, CA
     90502.
 5
 6   On April 25, 2019, I served the foregoing document described as KIA MOTORS AMERICA,
     INC.’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (FEDERAL
 7   QUESTION); DECLARATION OF SIYUN YAO; EXHIBITS 1-2 on all interested parties in
     this action by placing the originala true copy thereof enclosed in sealed envelopes
 8
     addressed as follows:
 9
                                     SEE ATTACHED SERVICE LIST
10
     X      BY MAIL (CCP §1013(a) and §2015.5)
11
           BY OVERNIGHT DELIVERY (CCP §1013(c) and §2015.5)
12
           BY FACSIMILE (CRC 2.306, CCP §2015.5 and CCP §1013(e)): The document(s) were
13          transmitted by facsimile transmission to each of the parties at the facsimile number(s) listed
            on the attached service list and the transmission(s) reported as complete and without error.
14          The facsimile machine I used complied with the California Rules of Court, Rule 2.306(g)
            and I printed a record of the transmission(s), a copy of which is attached to the original of
15          this declaration.
16         BY ELECTRONIC SERVICE (CRC 2.260(b)(c)): As follows: The document(s) were
            served electronically and the transmission was reported as complete and without error to
17          each of the parties at the e-mail addresse(s) listed above on April ____, 2019 at ________
            a.m./p.m.
18
           As follows: I am "readily familiar" with the firm's practice of collection and processing
19          documents for mailing. Under the practice it would be deposited with the U.S. postal service
20          on that same day with postage thereon fully prepaid in the ordinary course of business. I am
            aware that on motion of the party served, service is presumed invalid if postal cancellation date
21          or postage date is more than 1 day after date of deposit for mailing in affidavit.

22   Executed on April 25, 2019, at El Segundo, California.

23   x      (State) I declare under penalty of perjury under the laws of the State of California that the
            above is true and correct.
24
25
                                                          _/s/ Crystal Munkhbayar________
26                                                        Crystal Munkhbayar
27   **(For personal service signature must be that of messenger)
28


                                                    -1-
                                             PROOF OF SERVICE
        Case 2:19-cv-03342 Document 1 Filed 04/25/19 Page 10 of 10 Page ID #:10



 1
                                  SERVICE/MAILING LIST
 2
                      ATILANO SIERRA v. KIA MOTORS AMERICA
 3              Los Angeles County Superior Court Case No.: 18STCV10084
 4
 5   David A. Goldsmith                             Attorneys for Plaintiff
     Goldsmith West, PLC
 6   609 Deep Valley Drive, Suite 200               TEL NO.:    (310) 200-6705
 7   Rolling Hills Estates, CA 90274                FAX NO.:
                                                    Email:      david@goldsmithwest.com
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
                                        PROOF OF SERVICE
